Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution After Appeal Brief
In view of the appeal brief filed on 7/9/2022, PROSECUTION IS HEREBY REOPENED. A new grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
{ 4 }/ARIO ETIENNE/                  Supervisory Patent Examiner, Art Unit 2457                                                                                                                                                                                      

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 (line 2), please correct the spelling of determine[[e]]ing.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (line 7) recites the limitation, "the received electronic message." 
Claim 13 (line 4) recites the limitation, "the received electronic message." 
Claim 20 (line 5) recites the limitation, "the received electronic message."
Examiner is interpreting the “received electronic message” as different from a “received sent electronic message” and the claims need to use “sent” consistently.
There is insufficient antecedent basis for this limitation in the claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 12-14 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patel et al. (US 10,785,629 Bl, hereinafter Patel))
Regarding claim 1, Patel discloses an apparatus comprising: 
a processor (col. 15, lines 32-38, computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention…); and 
a memory storing code that is configured to be executable by the processor to perform operations comprising (col. 15, lines 32-38): 
receiving a sent electronic message addressed to an 304 addressed target recipient (Fig. 4; col. 6, lines 49-55, the source user device 302 sends a message to a target user device 304…a dynamic emergency message forwarding system 306 receives a first message intended for a target user device 304 from the source user device 302...; col. 11, lines 29-33, the dynamic emergency message forwarding system 306 is enabled in response to detected unavailability of the target user device 304. A message may be received by the dynamic emergency message forwarding system 306…); 
evaluating one or more characteristics of the received electronic message to determine a context of the electronic message (col. 6, lines 4-16; col. 8, lines 1-4, emergency context identifier 400 determines whether the context is associated with an “emergency” or a “general message”…; col. 11, lines 31-34,  A message may be received by the dynamic emergency message forwarding system 306 and analyzed to determine whether the context of the message is an emergency context or a general context;); 
selecting, based on the determined context of the electronic message, one or more alternate target recipients of the electronic message, wherein the electronic message is not addressed to the alternate target recipients and wherein context of the electronic message matches context data linked to the one or more alternate target recipients (col. 6 lines 6-9 and 47-55, message is sent from the source user to the target user device; col. 8, lines 1-15, 24-26, 37-52, context identification system; col. 11, lines 46-50, In response to determining the context of the first message is associated with the emergency, the dynamic emergency message forwarding system 306 may send the second message to a selected second user device from the group of second user devices 308…; col. 18, lines 29-31, claim 1, sending a second  message to the selected second user device, the second message at least referencing the first message…; 506, Fig. 5; col. 12, lines 29-34, Operation 506 includes selecting a second user device from a dynamic list of second user devices believed to be in physical proximity to the target user device… the list includes a plurality of second user devices); and 
automatically forwarding the electronic message to the selected one or more alternate target recipients in response to selecting the one or more alternate target recipients (col. 6, lines 56-62; col. 11, lines 46-50, the dynamic emergency message forwarding system 306 may send the second message to a selected second user device from the group of second user devices 308…; col. 14, lines 36-40, Operation 508 includes sending a second message to the selected second user device….the second message at least references the first message… the second message may be sent to all the second user devices from a list of second user devices…).  

Regarding claim 2, Patel discloses the apparatus of claim 1, wherein the operations further comprise: 
determining that the addressed target recipient is unavailable for receiving the message, wherein forwarding the electronic message to the selected one or more alternate target recipients is based on the addressed target recipient being unavailable (col. 6, lines 59-63; col. 11, lines 29-33).  

Regarding claim 3, Patel discloses the apparatus of claim 2, wherein the addressed target recipient is determined to be unavailable in response to: 
the addressed target recipient having an auto-reply message set up indicating that the addressed target recipient is not available for a period of time (col. 5, lines 61-65; col. 6, lines 5-10; col. 12, lines 37-41); and/or 
the addressed target recipient is not located in a directory for an organization to which the electronic message is sent (col. 6, lines 60-67, user device is selected from GPS data).  

Regarding claim 4, Patel discloses the apparatus of claim 1, wherein selecting the one or more alternate recipients is based on a comparison of the determined context of the message and contextual data associated with the one or more alternate target recipients (col. 6, lines 4-16; col. 8, lines 1-4; col. 11, lines 31-34 and 46-50; col. 18, lines 29-31, claim 1).  

Regarding claim 12, Patel discloses the apparatus of claim 1, wherein the operations further comprise notifying a sender of the electronic message that the electronic message was forwarded to the one or more alternate target recipients, the notification comprising contact information for each of the one or more alternate target recipients (col. 8, lines 52-59, message to mother where child is located at the nearest school via GPS and alternate user devices from the child’s contact list; col. 11, lines 51-58, in response to detecting availability of the target user device, the dynamic emergency message forwarding system 306 may be disabled and the target user device 304 may receive a notification including whether any messages and/or indications of the messages were forwarded, the messages and/or indications of the messages that were forwarded, the contacts of who received the messages and/or indications of the messages…).  

Claims 13 and 20 incorporates substantively all the limitations of claim 1 in apparatus and method forms rather than program product form and are rejected under the same rationale.

Claim 14 incorporates substantively all the limitations of claim 2 in method form rather than apparatus form and is rejected under the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-11 and 15-19 are rejected under 103 as being unpatentable over Patel in view of Li et al. (US 11388118 B2, hereinafter Li).
Regarding claim 5, Patel discloses the apparatus of claim 4, wherein the contextual data associated with the one or more alternate target recipients comprises a department where the alternate target recipient works within an organization, an education of the alternate target recipient, professional experience for alternate the target recipient, and/or a previous communication history of the alternate target recipient with a sender of the electronic message.  
Although Patel discloses contextual data associated with the one or more alternate target recipients (col. 11, lines 46-50), but Patel fails to teach a previous communication history of the alternate target recipient with a sender of the electronic message.
Li, in the same or similar field of endeavor, teaches a previous communication history of the alternate target recipient with a sender of the electronic message (FIG. 3; col. 6, lines 36-41, a message parser 310 of the system can perform a historical analysis of historical messages 305 … the message parser 310 can determine possible subsequent receivers for the message 301 based on who the message send historically communicated with in the past. The message parser 310 can also determine a possible subject matter for the message 301 based on the subject matter that the message sender has historically discussed in the past…). 
Therefore, considering Patel and Li’s teachings as a whole, one of ordinary skill in the art, before the effective filing date of Applicant’s claimed invention, would be motivated to use historical analysis of historical messages as taught by Li, for utilizing  the messaging system to work in conjunction with a social network application that is used by the message sender (Li, col. 6, lines 34-36).

Regarding claim 6, Patel-Li discloses the apparatus of claim 4, wherein the operations further comprise dynamically deriving contextual data for an alternate target recipient based on analyzing content of previous electronic messages sent to and/or from the alternate target recipient (Patel, col. 18, lines 29-31, claim 1).  

Regarding claim 7, Patel-Li discloses the apparatus of claim 1, wherein the operations further comprise: 
Although Patel teaches determining, based on the determined context of the electronic message (Patel, col. 8, lines 1-4; col. 11, lines 31-34) and determining typical response times for a plurality of potential alternate target recipients of the electronic message, wherein selecting the one or more alternate target recipients comprises selecting one or more alternate target recipients having typical response times that satisfy the period of time for responding to the electronic message (Patel, col. 14, lines 20-24, the list of second user devices may be updated in response to receiving new information insights, second user device(s) entering and/or exiting the physical proximity of the target user device, based on a predetermined amount of time…), Patel fails to teach that the electronic message requests a response within a period of time.  
Li, in the same or similar field of endeavor, teaches that the electronic message requests a response within a period of time (Li, col. 5, lines 52-55, the transmitted message can include a timeframe 260 (i.e., a “reply time limitation”) that corresponds to an amount of time that is allotted to the receiver to the respond to the message…).
Therefore, considering Patel and Li’s teachings as a whole, one of ordinary skill in the art, before the effective filing date of Applicant’s claimed invention, would be motivated to provide the electronic message request a response within a period of time as taught by Li, if the receiver does not respond to the message from the sender within the allotted timeframe, then the message can be automatically forwarded/transmitted to one or more subsequent receivers (LI, col. 5, lines 56-59), thereby conserving processing resources.

Regarding claim 8, Patel-Li discloses the apparatus of claim 7, wherein the one or more alternate target recipients are selected from the plurality of potential alternate target recipients in response to determining that the selected one or more alternate target recipients are available to respond to the electronic message (Patel, col. 11, lines 46-50; 506, Fig. 5; col. 12, lines 29-33; col. 18, lines 29-31, claim 1).  

Regarding claim 9, Patel-Li discloses the apparatus of claim 7, wherein the number of alternate target recipients that are selected from the plurality of potential alternate target recipients is inversely proportional to the period of time for responding to the electronic message. 
Although Patel teaches the number of alternate target recipients that are selected from the plurality of potential alternate target recipients (col. 14, 15-24), Patel fails to teach that the alternate target recipients is inversely proportional to the period of time for responding to the electronic message. 
Li, in the same or similar field of endeavor, teaches alternate target recipients is inversely proportional to the period of time for responding to the electronic message (col. 11, claim 1, lines 45-50, an amount of time that is allotted to the first receiver of the message to respond to the message before the message is automatically transmitted to the second receiver, wherein transmitting the message to the second receiver requests that the second receiver provide the requested response…).  
Therefore, considering Patel and Li’s teachings as a whole, one of ordinary skill in the art, before the effective filing date of Applicant’s claimed invention, would be motivated to responding to a message within an allotted time period as taught by Li, for utilizing a time constraint on an alternate target recipient of the messaging system to provide an added level of security that would have the allotted time for a session time out if a response from an alternate target recipient is not received.

Regarding claim 10, Patel-Li discloses the apparatus of claim 7, wherein the operations further comprise tracking, over time, response times for each of the plurality of potential alternate target recipients for responding to a received electronic message and storing the response times with other contextual data associated with each of the plurality of potential alternate target recipients (Patel, col. 8, lines 39-43, context identification engine 408 determines the context of the message including the time the message was sent, the time the message is to be delivered, the source user device 302 associated with the message, the target user device 304 associated with the message…; col 10, lines 36-40, dynamic emergency message forwarding system 306 may comprise a lead library 424. The lead library 424 may store any information insights collected from any other module of the dynamic emergency message forwarding system 306).  

Regarding claim 11, Patel-Li discloses the apparatus of claim 1, wherein the operations further comprise: 
prompting the one or more alternate target recipients to confirm that they want to receive the electronic message prior to forwarding the electronic message, wherein forwarding the electronic message comprises forwarding the electronic message to one or more alternate target recipients who confirm wanting to receive the electronic message.
Although Patel teaches forwarding the electronic message comprises forwarding the electronic message to one or more alternate target recipients (col. 6, lines 56-62; col. 11, lines 46-50; col. 14, lines 36-40), Patel fails to explicitly teach prompting the one or more alternate target recipients to confirm that they want to receive the electronic message prior to forwarding the electronic message, wherein forwarding the electronic message comprises forwarding the electronic message to one or more alternate target recipients who confirm wanting to receive the electronic message. 
Li, in the same or similar field of endeavor, teaches prompting the one or more alternate target recipients to confirm that they want to receive the electronic message prior to forwarding the electronic message, wherein forwarding the electronic message comprises forwarding the electronic message to one or more alternate target recipients who confirm wanting to receive the electronic message (col. 11, claim 1, lines 45-50, an amount of time that is allotted to the first receiver of the message to respond to the message before the message is automatically transmitted to the second receiver, wherein transmitting the message to the second receiver requests that the second receiver provide the requested response…).  
Therefore, considering Patel and Li’s teachings as a whole, one of ordinary skill in the art, before the effective filing date of Applicant’s claimed invention, would be motivated to having an alternate target complete a requested response as taught by Li, for providing an added level of security an alternate target recipient to self-identify/acknowledge whether they are a trusted individual permitted to receive messages form the sender (col. 4, lines 15-17).

Claims 15-19 incorporates substantively all the limitations of claims 6-10 in method form rather than apparatus form and are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THORNE E WAUGH/Examiner, Art Unit 2457                                                                                                                                                                                                        
/UZMA ALAM/Primary Examiner, Art Unit 2457